Citation Nr: 1201733	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee. 

2.  Entitlement to an initial disability rating in excess of 20 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran had active military service from October 1946 to February 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Board issued a decision which denied the Veteran's request for an initial evaluation in excess of 10 percent for right knee degenerative disc disease and an initial evaluation in excess of 20 percent for instability of the right knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, based on a Joint Motion for Vacatur and Remand (Joint Motion), the Court issued an Order vacating the Board's decision and remanding the appeal for compliance with the instructions within the Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2011 Joint Motion determined that the September 2010 Board decision in this case failed to fulfill its duty to assist by obtaining an adequate Department of Veterans (VA) examination.  

The Joint Motion stated that VA's duty to conduct a contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  Joint Motion at 2.  Specifically, the Joint Motion states:

[B]ecause [the] Appellant's March 2010 statement indicates a material change in [the] Appellant's condition after the August 2009 examination, VA was obligated to provide [the] Appellant a new examination pursuant to its duty to assist.  See Snuffer, supra; see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (finding that a November 1988 medical examination  was sufficiently remote from the October 1990 Board decision to trigger VA's duty to provide a contemporaneous examination where the appellant submitted evidence to indicate that there had been a material change in his disability since that examination).

Joint Motion at 2-3.  Moreover, the Joint Motion stated that none of the three medical examinations provided to the Veteran evaluated the necessary factors established by 38 C.F.R. § 4.59.  Joint Motion at 3.  

The Joint Motion vacated the Board's decision and remanded for compliance.  The Board was instructed to provide a new VA examination regarding the Veteran's claim with adequate rationale provided for any opinions offered.  The Joint Motion also instructed that the VA examination should address the instability of the Veteran's right knee as well as the effects on his right knee disorder on his activities of daily living.  Joint Motion at 4.  The Board was instructed to set forth an adequate statement of reasons and bases for subsequent findings and conclusions.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from February 9, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain relevant VA medical records pertaining to the Veteran dating from February 9, 2009.  

2.  Schedule the Veteran for the appropriate examination for joint disorders.  The report of examination should include a detailed account of all manifestations of the service-connected right knee disabilities and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion due to pain or on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner is also asked to assess whether the Veteran has right knee lateral instability or recurrent subluxation and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  In that regard, the examiner's attention is directed to the Veteran's reports of falling due to knee instability.  The examiner should also address the effects of the right knee disabilities on the Veteran's daily activities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



